SHIVERS, Judge.
Appellant, James R. McAtee, appeals a final judgment of dissolution of marriage, in which the trial court made a distribution of marital assets, and ordered appellant to pay child support as well as one half of wife’s attorney’s fees. Upon careful review of the record, we find twelve of the thirteen points raised on appeal by appellant to be without merit, and to provide no basis for reversal.
With regard to the remaining point, ap-pellee concedes, and we agree, that the trial court erred in granting a prepaid college fund to the parties’ two minor children. We therefore reverse and remand on that point only, for the trial court to determine which party should be made trustee of the fund.
AFFIRMED in part; REVERSED and REMANDED.
WIGGINTON and ZEHMER, JJ., concur.